Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s reply filed 1/3/2022 is acknowledged.
	Claims 199-213 were pending. Claims 199 and 203 have been canceled. Claims 200-201, 204-205, 208-210, and 212 have been amended. Claims 204, and 209-213 are withdrawn.
	Claims 200-202, and 204-213 are pending.
	Claims 200-202, and 205-208 are under examination.

Information Disclosure Statement
	Applicant’s IDS filed 1/3/2022 has been acknowledged and considered. A signed copy is attached hereto.
Rejections Withdrawn
All rejections in regards to claims 199 and 203 have been withdrawn in view of Applicant’s cancelation of claims 199 and 203.

Rejections Maintained/Necessitated by Amendments
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims08 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 201-202 is directed to an antibody or antigen-binding fragment thereof that binds to CUB domain- containing protein 1 (CDCP1) comprising a heavy chain variable region (VH) comprising an amino acid sequence that is at least 90% identical to a selected VH sequence, and a light chain variable region (VL) comprising an amino acid sequence that is at least 90% identical to a selected VL sequence, wherein the selected VH sequence and the selected VL sequence are one of the following: the selected VH sequence is SEQ ID NO: 81, and the selected VL sequence is SEQ ID NO: 82; the selected VH sequence is SEQ ID NO: 151, and the selected VL sequence is SEQ ID NO: 152; the selected VH sequence is SEQ ID NO: 121, and the selected VL sequence is SEQ ID NO: 122; and the selected VH sequence is SEQ ID NO: 31, and the selected VL sequence is SEQ ID NO: 32, wherein the antibody or antigen-binding fragment thereof specifically binds to CUB domain-containing protein 1 (CDCP1).
	Claims 205-213 all directly or indirectly rely on claim 201. These claims encompass antibodies having mutations in the CDR regions of a parental (reference) antibody.
	There is a lack of a written description regarding which amino acids within the CDR regions of a parental anti CDCP1 antibody can be changed by deletion, addition, substitution and/or combination thereof, such that the resulting antibody still would have the claimed function (i.e. bind to CDCP1). An antibody or antigen-binding fragment thereof that binds to CUB domain- containing protein 1 (CDCP1) comprising a heavy chain variable region (VH) comprising an amino acid sequence that is at least 90% identical to a selected VH sequence, and a light chain variable region (VL) comprising an amino acid sequence that is at least 90% identical to a selected VL sequence, encompasses antibodies wherein 10% of the changes are in the CDR regions of the VH and VL. 
The specification does not describe an actual reduction to practice of an antibody or antigen-binding fragment thereof that binds to CUB domain- containing protein 1 (CDCP1) comprising a heavy chain variable region (VH) comprising an amino acid sequence that is at least 90% identical to a selected VH sequence, and a light chain variable region (VL) comprising an amino acid sequence that is at least 90% identical to a selected VL sequence, wherein the selected VH sequence and the selected VL sequence are one of the following: the selected VH sequence is SEQ ID NO: 81, and the selected VL sequence is SEQ ID NO: 82; the selected VH sequence is SEQ ID NO: 151, and the selected VL sequence is SEQ ID NO: 152; the selected VH sequence is SEQ ID NO: 121, and the selected VL sequence is SEQ ID NO: 122; and the selected VH sequence is SEQ ID NO: 31, and the selected VL sequence is SEQ ID NO: 32, wherein the antibody or antigen-binding fragment thereof specifically binds to CUB domain-containing protein 1 (CDCP1).
The state of the art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”, of record).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982, of record).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function (Abstract).  Colman P. M. (Research in Immunology, 145:33-36, 1994, of record) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column).  Murphy et al. (Journal of Immunological Methods, Vol. 463, Pg. 127-133, 2018, of record), teach that altering amino acid D92 in the complementarity determining region light chain region 3 (CDRL3) of single chain fragment variable (scFv) 2G1 obliterates its capacity to bind to microcystin-leucine-arginine (MC-LR)(Page 130, Section 3.2, paragraph 2) and changing phenylalanine at position 91 to tyrosine caused an increased in binding to MC-LR, compared to the parent clone (Page 131, Column 1, Paragraph 2). The alterations in binding that were observed in these two variants demonstrate the highly influential role of CDRL3 in binding MC-LR. Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs of a parental antibody with a desired specificity would retain the antigen-binding function of the parental antibody.  Thus, the minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody includes six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) from parental donor antibody in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function of the parental donor antibody. 
One of ordinary skill in the art could not readily envision, the structure required for anti CDCP1 antibodies that are characterized by comprising a heavy chain variable region (VH) comprising an amino acid sequence that is at least 90% identical to a selected VH sequence, and a light chain variable region (VL) comprising an amino acid sequence that is at least 90% identical to a selected VL sequence, wherein the selected VH sequence and the selected VL sequence are one of the following: the selected VH sequence is SEQ ID NO: 81, and the selected VL sequence is SEQ ID NO: 82; the selected VH sequence is SEQ ID NO: 151, and the selected VL sequence is SEQ ID NO: 152; the selected VH sequence is SEQ ID NO: 121, and the selected VL sequence is SEQ ID NO: 122; and the selected VH sequence is SEQ ID NO: 31, and the selected VL sequence is SEQ ID NO: 32, wherein the antibody or antigen-binding fragment thereof specifically binds to CUB domain-containing protein 1 (CDCP1), wherein the anti CDCP1 antibody retains the CDCP1 antigen specificity of the anti CDCP1 antibody over the full scope of the claims, which includes those antibodies not comprising the CDRs of the VH and VL of the recited anti CDCP1 antibodies.  There is no disclosure of a correlation between structure and function that would allow those of skill in the art to recognize other members of the claimed genus from the disclosure of anti CDCP1 antibodies on Figures 15 and 20, and Working examples 1-2, comprising 6 specific CDR domains of the VH and VL. The specification has described only anti CDCP1 antibodies on Figures 15 and 20, and Working examples 1-2 as the species of the claimed anti CDCP1 antibody and fails to describe any other variants. Therefore, the Applicant fails to describe a representative number of members of the claimed genus.  Edwards et al. (Edwards et al. 2003. The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BlyS. Journal of Molecular Biology 334:103-118, of record) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, including 1098 unique VH and 705 VL sequences. There were 568 different CDR3 regions, reflecting the high diversity of antibodies. Thus, the recited 40 antibodies cannot be considered representative of the genus.
Additionally, the specification fails to provide a descriptive of structural features that are common to the encompassed anti CDCP1 antibodies.  Although the specification discloses anti CDCP1 antibodies on Figures 15 and 20, and Working examples 1-2, wherein all 6 CDRs of the anti CDCP1 antibodies are defined, it does not disclose the structure encompassed by the full scope of the claims wherein the anti CDCP1 antibodies are characterized as recited in instant claim 201, wherein the amino acids within the CDR regions of a parental anti CDCP1 antibody can be changed by deletion, addition, substitution and/or combination thereof would retain the antigen-binding function of the parental antibody. 
Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus having variable CDR regions in the antibody, and because the genus is highly variable, due to the lack of a written description regarding which amino acids within the antibody can be changed by deletion, addition, substitution and/or combination thereof, the disclosure of the anti CDCP1 antibodies on Figures 15 and 20, and Working examples 1-2 are insufficient to describe a highly variant genus.  Because the artisan cannot envision the detailed structure of the encompassed antibody required for the binding of CDCP1 outside the 6 specified CDRs of the anti CDCP1 antibodies on Figures 15 and 20, and Working examples 1-2 and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. 
Consequently, Applicant was not in possession of the instant claimed invention.  See Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  Adequate written description of genetic material “'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention.”  Id. 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  A description of what the genetic material does, rather than of what it is, does not suffice.  Id.
Therefore only antibodies of claim 200 meets the written description provision of 35 U.S.C. § 112 first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed.
Conclusions
Claims08 are rejected.
Claim 200 and 202 are free of the prior art. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNG MIN YOON/Examiner, Art Unit 1643    

/HONG SANG/Primary Examiner, Art Unit 1643